Reasons for Allowance
Claims 1 and 2 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Kil (KR20130024864A) and Toshiko (JP2011-041869A).
The limitations that are the basis for the allowance appear in claim 1, namely “the silica particle dispersion includes 1 x 103 bubbles/mL to 1.0 x 1011 bubbles/mL”.
Claim 2 depends from claim 1 and therefore contain the limitations of claim 1.
Kil describes silica particle dispersions with nanobubbles of air/nitrogen/oxygen 1-500 nm in diameter (Page 3), Kil teaches weight ratios of liquid:gas in the nanobubble water ranges from 70 to 99.9:0.1 to 30 (Pages 3 and 5). Given the known density of water being 1.0 g/mL and the densities of air/nitrogen/oxygen ranging roughly from 0.0012-0.0014 g/mL, the described weight ratios are roughly equivalent to 41.7-99.7 vol% of gas. The volume of 1-500 nm diameter spheres range from 5.2 x 10-22 cm3 to 6.5 x 10-14 cm3. Given such, the number of bubbles per mL in the compositions suggested by Kil would exceed the range claimed (the highest number suggested would be roughly 0.417 / 6.5 x 10-14 cm3 = 6.4 x 1012 bubbles / mL). Accordingly, Kil is not seen to fairly suggest dispersions containing the bubbles / mL range claimed and is not seen to provide sufficient motivation to create such dispersions.
Although Toshihiko describes silica dispersed in liquids containing bubbles, Toshihiko fails to describe the presently claimed bubbles / mL content. Further, Toshihiko
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed. 
Pan (CN102173426A) describes the preparation of silica sols with high evenness degree derived from reacting silica seed sols with basic catalyst under ultrasound (Abstract). Pan indicates particles sizes of 10-500 nm is achieved (Page 3). Although one of ordinary skill would infer the presence of bubbles due to cavitation induced by sonication, there is insufficient evidence of record that the average bubble diameters and bubbles/mL parameters claimed would necessarily be exhibited under the conditions of Pan. 
Sasaki (JP2013-029001A) describes mixing high concentrations of bubbles into a colloidal silica sol (¶ 12, 22). Sasaki fails to describe any particular sizes associated with silica or bubbles and fails to describe any particular bubbles/mL parameter. There is insufficient evidence of record that such features would necessarily be exhibited within the disclosure of Sasaki. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764